United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Reynoldsburg, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1853
Issued: May 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 7, 2010 appellant filed a timely appeal from a June 8, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 13, 2009 appellant, then a 48-year-old city carrier, filed an occupational
disease claim alleging that repetitively casing, carrying and delivering mail as well as driving
and lifting heavy objects, aggravated his arthritis, bursitis and pinched nerves in the right arm
and shoulder. He first became aware of his condition on December 15, 2008, adding that he had
1

5 U.S.C. § 8101 et seq.

been treated for arthritis and bursitis for several years and underwent a cubital tunnel release on
July 6, 2009. Appellant’s supervisor noted that appellant was last exposed to employment
factors on July 1, 2009, that he stopped work and had not returned.
The Office informed appellant on September 4, 2009 that additional evidence was needed
to establish his claim. It gave him 30 days to submit a medical report detailing symptoms,
history of injury, examination findings, diagnosis and course of treatment and offering a
physician’s reasoned opinion explaining the cause of his present condition.
A September 13, 2009 report from Dr. Shalva Kakabadze, a Board-certified family
practitioner, pointed out that appellant was diagnosed with progressive Crohn’s disease and
multifocal degenerative joint disease and osteoarthritis. He remarked, “Although not considered
to be directly work related, both disorders are frequently and significantly aggravated by physical
stressors associated with [appellant’s] employment.”
In a September 24, 2009 statement, appellant specified that he performed the following
tasks on a daily basis: casing letters, flats, magazines, catalogs and parcels weighing up to 70
pounds for one to two hours; bundling and loading mail into trays and hampers for 30 minutes;
driving, delivering and picking up mail for three to five hours;2 and unloading collected and
undelivered mail. He asserted that these repetitive activities imposed stress on his arms since
2000, which later escalated to sharp hand and elbow pain. Regarding the cause of his Crohn’s
disease flare-ups, appellant mentioned that he felt pressured by the employing establishment to
carry out his job duties within strict time restraints notwithstanding his right cubital tunnel
release surgery.
In a November 10, 2009 decision, the Office denied the claim, finding the medical
evidence insufficient to establish that work factors caused or aggravated a diagnosed condition.
Appellant provided additional medical records. A January 3, 2002 radiological report
from Dr. Bruce J. Thaler, a Board-certified diagnostic radiologist, found no evidence of right
elbow fracture, dislocation, arthritis or joint effusion. The medical evidence included records
from 2007 pertaining to his abdominal symptoms and Crohn’s disease. An October 20, 2009
note from Dr. Albert Timperman, a Board-certified neurosurgeon, excused appellant from work.
In a January 14, 2010 state workers’ compensation medical form signed by
Dr. Kakabadze, appellant presented joint pain, particularly in the shoulders and flare-ups of
Crohn’s disease. On examination, Dr. Kakabadze observed reduced range of motion (ROM) in
the shoulders and cervical spine. He diagnosed progressive, degenerative joint and muscle
tendon changes, stress and aggravated Crohn’s disease sustained “in the line of duty.”
Dr. Kakabadze listed December 15, 2008 as the date of injury and advised that appellant would
be disabled beginning January 21 to May 5, 2009.3 Work status reports dated February 5 and 24,
2

Appellant stated that he carried a mailbag weighing up to 25 pounds using his right shoulder on “park and loop”
routes for at least one hour each workday.
3

Dr. Kakabadze later indicated in a February 15, 2010 note that appellant was on unpaid leave for the period
February 15 to March 31, 2010.

2

2010 from Drs. Kakabadze and Raymond K. Wurapa, a Board-certified orthopedic surgeon,
released appellant to limited duty on February 5 and 26, 2010, respectively.
Appellant requested a telephonic hearing, which was held on March 19, 2010. At the
hearing, he testified that his physical symptoms worsened on December 15, 2008, when he had
severe hand pain and a pinched elbow nerve. Appellant underwent cubital tunnel release and
obtained some relief, but thereafter continued to experience pain and numbness and was unable
to bear weight on his shoulders. He clarified that Dr. Kakabadze’s September 13, 2009 opinion
that his condition was aggravated by employment-related “physical stressors” pertained to both
the physical stress caused performing repetitive job activities and the mental stress caused by
workplace mistreatment.4 Appellant remained on limited duty. After the hearing, no further
evidence was received by the Office.
On June 8, 2010 the Office hearing representative affirmed the November 10, 2009
decision.
LEGAL PRECEDENT
An employee seeking benefits under the Act5 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disabilities and/or specific conditions for which compensation is claimed are
causally related to the employment injury.6 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.8 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.9
4

The Office hearing representative noted that appellant did not initially allege in his claim that emotional stress
aggravated his Crohn’s disease. He advised appellant that, if he wished to claim that job stress aggravated his
Crohn’s disease, he should file a separate occupational disease claim. Appellant indicated that he currently wished
to pursue only his claim for physical injury.
5

5 U.S.C. §§ 8101-8193.

6

Elaine Pendleton, 40 ECAB 1143 (1989).

7

Victor J. Woodhams, 41 ECAB 345 (1989).

8

See S.P., 59 ECAB 184, 188 (2007).

9

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

3

Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.10
ANALYSIS
The evidence supports that appellant performed repetitive work on a daily basis at the
employing establishment, including casing, bundling, loading, delivering and collecting mail.
Medical reports indicate that he was diagnosed as having degenerative joint and muscle tendon
changes. However, appellant did not furnish sufficient evidence demonstrating that his condition
was caused or aggravated by the described employment factors.
In a January 14, 2010 state workers’ compensation medical form, Dr. Kakabadze
examined appellant’s shoulders and observed restricted ROM. He diagnosed degenerative joint
and muscle tendon changes and aggravated Crohn’s disease sustained “in the line of duty” on
December 15, 2008.11 Dr. Kakabadze’s earlier September 13, 2009 report assessed degenerative
joint disease, osteoarthritis and progressive Crohn’s disease, specifying that they were
“frequently and significantly aggravated by physical stressors” connected with appellant’s work.
These reports are of limited probative value as they provide no medical reasoning explaining
how appellant’s federal employment caused or contributed to the claimed right arm and shoulder
conditions.12 Dr. Kakabadze did not discuss the specific work factors described by appellant to
have caused or contributed to his condition13 or how particular work factors would cause or
aggravate a diagnosed right arm or shoulder condition. His diagnosis of degenerative joint and
muscle tendon changes implicated both of appellant’s shoulders whereas appellant claimed that
he injured his right arm and shoulder.14
The remaining physicians’ records either address conditions other than the claimed right
arm and shoulder conditions or they provide no opinion on how particular work factors caused or

10

I.J., 59 ECAB 408 (2008); Woodhams, supra note 7.

11

As appellant indicated at his March 19, 2010 hearing that he did not wish to pursue a claim for Crohn’s disease
due to emotional stress, this decision only addresses whether appellant’s claimed right arm and shoulder conditions
were caused or aggravated by his work duties. See supra note 4.
12

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (medical opinion not fortified by medical rationale is of
little probative value).
13

See John W. Montoya, 54 ECAB 306, 309 (2003).

14

See M.W., 57 ECAB 710 (2006); James A. Wyrick, 31 ECAB 1805 (1980) (medical opinions based on an
incomplete or inaccurate history are of diminished probative value).

4

aggravated diagnosed condition.15 Appellant also submitted hospital treatment records from
nurses. However, these lack probative medical value as nurses are not physicians as defined by
the Act.16
Appellant contends on appeal that the Office hearing representative’s decision was
contrary to fact and law. As noted the medical evidence did not sufficiently explain how
repetitive work activities caused or aggravated a right arm and shoulder condition.
CONCLUSION
The Board finds that appellant did not establish that he sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 8, 2010 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

15

See J.F., Docket No. 09-1061 (issued November 17, 2009) (medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of causal relationship).
16

5 U.S.C. § 8101(2); Humphrey, supra note 9. See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (medical
opinion, in general, can only be given by a qualified physician).

5

